DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
The word “is” should be inserted between “section” and “on” on line 2 or a similar correction made. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 14, the claim recites the limitation that “the cooling coil is thermally conductive” however there has been no cooling coil previously introduced. It is not clear if the cooling coil is an additional element or if it is part of the cooling cavity or if it is part of the conductive coil presented in claim 13, for example. Therefore, one of ordinary skill in the art would not be able to reproduce the method using the disclosed limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites the limitation that “the cooling coil is thermally conductive” however there has been no cooling coil previously introduced. It is unclear if the cooling coil is an additional element or if it is part of the cooling cavity or if it is part of the conductive coil presented in claim 13, for example. Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 11-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Broeker US Patent Application Publication 2017/0234840 (hereinafter referred to as Broeker).
Regarding claim 1, Broeker discloses a gas chromatography system comprising a spool member (fig. 1) comprising a base section (bottom) and a cover plate 9, the base portion having a base plate section 14 connected to a wall section 5, the base section and wall section defining a hollow cavity (interior at 8) for receiving fluid for receiving a fluid (paragraph 0073), a heating device 10 attachable to and in thermal contact with the spool member, at least one inlet port (cover 9 allows the introduction of a fluid) and one outlet port (injected air can escape from the groove 3) in fluid communication with the cavity for introducing fluid from a coolant source 6, at least one thermally conductive tube 2 in thermal contact with the wall section for transferring heat to a fluid column 1 of analyte, wherein the spool member is controllably heated with the heating device to perform a gas chromatography heating cycle.
Regarding claim 4, in Broeker, at least an exterior surface of the spool member is in thermal contact with the heating device as claimed.
Regarding claim 5, the cover 9 in combination with the blower 6 seal an open end of the cavity when attached to the base section as claimed.
Regarding claim 6, the thermally conductive tube of Broeker is on an exterior of the wall section as claimed. 
Regarding claim 9, Broeker discloses in paragraph 0029 the use of a valve coupled to the inlet port as claimed. 

Regarding claim 11, Broeker discloses a gas chromatography method comprising: 
providing a spool member with a hollow cavity for containing a cooling fluid (fig. 1); 
heating the spool member with a heating element in thermal contact with the spool member (paragraphs 0068-0069); 
performing a temperature cycling of fluid in a coil while controlling heat transfer through the spool member (paragraphs 0068-0069); 
upon completion of the heating cycle, introducing a cooling fluid into the hollow cavity (paragraph 0071); and 
cooling the spool member to a predetermined temperature (paragraph 0071).
Regarding claim 12, the final step in paragraph 0071 of Broeker discloses discharging the cooling fluid to substantially drain the cooling fluid from the cavity as claimed.
Regarding claim 13, the step of heating the spool of Broeker comprises providing a thermally conductive coil in thermal contact with the spool member as claimed. 

Regarding claim 17, Broeker discloses a gas chromatography system comprising: a controller (inherent) in communication with thermal sensor (paragraph 0030) and a heating device 10 for controlling a gas chromatography thermal cycle; 
the controller configured to: 
heat a spool member (seen in fig. 1) with a heating element 10 in thermal contact with the spool member; 
perform a temperature cycling of fluid in a coil while controlling heat transfer through the spool member; 
upon completion of the heating cycle, introduce a cooling fluid into the hollow cavity; and 
cool the spool member to a predetermined temperature (paragraphs 0068-0071); 
a spool member comprising a base section 14 and a cover plate 9; 
the base portion having a hollow cavity (interior at ~8) for receiving a fluid; 
a heating device 10 attachable to and in thermal contact with the spool member; 
 at least one inlet port (cover 9 allows the introduction of a fluid) and at least one outlet port (injected air can escape from the groove 3) in fluid communication with the cavity for introducing a fluid from a coolant source 6; and 
at least one thermally conductive tube 2 in thermal contact with the wall section for transferring heat to a fluid column of analyte.
Regarding claim 18, Broeker discloses the cavity as comprising a base plate section connected to a wall section as claimed.
Regarding claim 19, Broeker discloses the spool member as being controllably heated with the heating device to perform a gas chromatography heating cycle as claimed,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, 10, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broeker.
Regarding claims 2 and 3, Broeker discloses the claimed invention including all the elements of the system and can be operated in the manner claimed with regard ot the heating cycle and fluid introduction/discharging and therefore reads on the claims since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claims 7 and 8, the system of Broeker is controlled by a controller (paragraph 0030) however does not explicitly teach the controller as being analog or digital as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used either digital or analog controls, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 10, REF A discloses the claimed invention but does not explicitly disclose the cover plate as being removably attachable to the base section as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the plate and base two separate pieces in order to allow access to the interior of the cavity if needed for repair or replacement, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
Regarding claim 14, although not explicitly disclosed by Broeker, it would have been obvious to one of ordinary skill in the art at the time of filing to have used a cooling coil such as that which is claimed in order to better direct the cooling fluid to the spool during operation.
Regarding claims 15 and 16, the system of Broeker is controlled by a controller (paragraph 0030) however does not explicitly teach the controller as being analog or digital as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used either digital or analog controls, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 20, Broeker discloses the claimed invention except for the multiple thermally conductive separate tubes for transferring heat to multiple fluid columns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the method for heating to multiple columns for simultaneous analysis, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/Examiner, Art Unit 2861